          Case 2:21-cv-00500-ER Document 1 Filed 02/03/21 Page 1 of 6




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA



Avram Oslick                     :
     v.                          :      No:
Loan Depot LLC, aka loanDepot :
  and Ian Navoy                  :____________________________________


                             CIVIL COMPLAINT
                          PRELIMINARY STATEMENT

  1. Plaintiff Avram Oslick brings this civil action, for damages against

     Defendant Loan Depot LLC, aka (“Credco”) for violations of the Fair Credit

     Reporting Act (“FCRA”), 15 U.S.C. §1681, more specifically section

     § 1681b, in having obtained consumer’s credit without permissible purpose,

     after being specifically instructed by the consumer in writing, not to do so,

     and after Defendant acknowledged consumer’s plea not to pull credit and

     made a false assurance to the consumer that it would not so.

                              THE PARTIES

  2. Plaintiff, Mr. Avram Oslick is an adult residing in Philadelphia, PA.

  3. Defendant, Loan Depot, LLC, is a Foothill Ranch, California-based holding

     company with a principal place of business within the Jurisdiction of this
       Case 2:21-cv-00500-ER Document 1 Filed 02/03/21 Page 2 of 6




    Court, at 1515 Market St #1530, Philadelphia, PA 19102, where it regularly

    conducts business.

                         JURISDICTION AND VENUE

4. This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 as

    this matter is an action arising under the laws of the United States.



6. Venue is proper in this district pursuant to 28 U.S.C. §1391(b)(1) & (2)

   because a substantial part of the events or omissions giving rise to this action

   occurred in the Eastern District of Pennsylvania.

                         STATEMENT OF THE CLAIM

7. Mr. Oslick was a “consumer” as that term is defined by the FCRA. 15 U.S.C.

§1681a(c), at all times relevant hereto.

8. Loan Depot is a “consumer lender” as that term is defined by the

    FCRA.

9. LoanDepot, sometimes stylized as loanDepot, is reportedly the second largest

non-bank provider of direct-to-consumer loans in the United States.

10. In the regular course of business, on or around February of 2019, Oslick was

attempting to secure a loan with the Defendant, and in the process of that

endeavor, Mr. Oslick dealt with an employee of the Defendant’s, Mr. Ian Navoy,

a recently hired loan officer with Loan Depot.
          Case 2:21-cv-00500-ER Document 1 Filed 02/03/21 Page 3 of 6




 11. After June of 2019, Ian Navoy acted within the scope of his employment or

engagement with the Defendant Loan Depot.

12. However prior to June of 2019, Ian Navoy worked for a different employer,

and was purposefully delaying closing the transaction with Oslick with apparent

intent to bring Oslick’s business over to Loan Depot and therein close his loan, in

order to increase his own pecuniary gains.

                    FCRA CLAIM UNDER § 1681b

13. During the said time period from February to October 2019, Navoy had caused

Loan Depot to make “hard pulls”, as that term is defined under FCRA and relevant

caselaw, of Oslick’s consumer credit report(s), several times.

14. On or about June 18 2019, Mr. Oslick pleaded with Navoy, not to make any

more hard pulls of his credit report(s) as follows:

         Oslick: So please no more hard pulls, I have an immense amount and it is

      bringing my credit down.

       Ian Navoy:

        We run your credit just that one time, we don’t need to do it again.

                                                                     See Exhibit A.

15. Navoy’s representations that they only “pulled his report once” and also that

“they don’ need to do it again”, were false and were made with knowledge of

falsity, as in fact Oslick’s credit was pulled at least (3), three times, and at least
          Case 2:21-cv-00500-ER Document 1 Filed 02/03/21 Page 4 of 6




once, (specifically on October 9 2019), after Oslick explicitly directed them not to

make any more hard pulls, and that such practice was causing him “immense

issues”. See Exhibit B.

16. Credco is a 3rd party vendor that provides the broker/lender with a tri-merge

report, and loan Depot utilized this vendor to pull not one but all three of

Consumer’s credit reports without authorization as set forth above.

Unauthorized and expressly forbidden hard pulls of Plaintiff’s credit, including

June and October instances, constitute violations of relevant portions of FCRA,

and are not permissible in purposes, § 1681b, as the written exchange between

Plaintiff and the Defendant in Exhibit A, supersedes and negates any prior alleged

permissible purpose Defendant may have had.

17. As such Defendant’s conduct was a proximate cause and had a direct negative

impact on Plaintiff’s credit which caused him exponential monetary damages.

18. Defendant’s conduct was pervasive, reckless, intentional and self-serving to

warrant punitive damages.

19. Defendant is liable to Plaintiffs for the full amount of statutory, actual and

punitive damages, along with attorneys’ fees and the costs of litigation, as well as

such further relief, as may be permitted by law.
          Case 2:21-cv-00500-ER Document 1 Filed 02/03/21 Page 5 of 6




               PRAYER FOR RELIEF Oslick v. Loan Depot LLC

Plaintiffs request judgment in their favor and against Loan Depot LLC, for

damages to include statutory damages, actual damages, punitive damages, costs of

this action, reasonable attorney’s fees and such other relief that this Court deems

proper.

                                  COUNT II

                    BREACH OF FIDUCIARY DUTY

                               Oslick v. Navoy

20. Plaintiff herein repeats and re alleges all prior averments as if fully stated

herein at length.

21. 24. This Court has supplemental jurisdiction of this claim under state tort law

under 28 U.S.C. Sec. 1367.

22. At all times relevant hereto Navoy was the loan officer who had actual,

apparent or constructive authority to conduct business on behalf of his employer.

23. Oslick reasonably placed his trust with Navoy, and provided sensitive financial

documents to Navoy, as per his requests, and all other necessary personal

information.

24. As his loan officer, Navoy owed Oslick a fiduciary duty of care, as adopted in

Pennsyvania, in Restatement (Second) of Agency § 394 . Thus, in the absence of

the employer’s consent, “no man can serve two masters,” at least where the
          Case 2:21-cv-00500-ER Document 1 Filed 02/03/21 Page 6 of 6




interests of those masters conflict. Onorato v. Wissahickon Park, Inc. , 430 Pa.

416, 244 A.2d 22 (1968), citing Matthew 6:24 . An agent is a fiduciary with

respect to matters within the scope of the agency, and is required to act solely for

the benefit of her principal in all matters concerned with the agency. SHV Coal,

Inc. v. Continental Grain Co. , 376 Pa.Super. 241, 545 A.2d 917 (1988).

25. Navoy delayed the closing of Oslick’s loan in order to bring Oslick’s business

to Loan Depot, so that the entire ordeal lasted over 10 months, and did not reveal

the identity of his new employer to Oslick, referring to it as ( new job).

26. Purposeful or reckless delay by Navoy was entirely self motivated and caused

Oslick damages in loss profit, increase costs, increase undue anxiety, humiliation

and loss of opportunities, in addition to the damage to his credit outlined above.



                             JURY TRIAL DEMAND
             Plaintiffs demand trial by jury on all issues so triable.



                            Respectfully Submitted

                                    Predrag Filipovic, Esquire

                                     LAW OFFICES OF PREDRAG FILIPOVIC, ESQ

                                    1635 Market Street, Suite 1600
                                    Philadelphia, PA 19103
                                    Tel: 267-265-0520; 215-974-7744
                                    Email: PFesq@ifight4justice.com


Exhibits, A, B.
